DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 74 is objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 74, --the-- should be inserted before “bicomponent fibers” to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 3 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, line 4 recites the resin comprises a polyester. Line 6 also recites the resin comprises a polyester. It is unclear if the polyester in line 6 is referencing the polyester recited in line 4.
	Regarding claim 73, if 30 wt% of monocomponent fibers or 30 wt% resin is provided in accordance with the respective claimed ranges, then the minimum possible amount of combined monocomponent fibers plus resin would be 40 wt%. Accordingly, the maximum possible content of bicomponent fibers is 60 wt% if 30 wt% of monocomponent fibers or 30 wt% resin is provided in accordance with the respective claimed ranges. It is unclear why the bicomponent range does not extend down to 60 wt%. For the reasons provided above, the claimed bicomponent content range is not consistent with the other recited ranges.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 12, 15-17 and 64-73 are rejected under 35 U.S.C. 103 as being unpatentable over Jaqanathan (US 2018/0169550) in view of Allen (3787930).
	Regarding claim 1, Jaqanathan teaches a filter media comprising a first fiber web 110, wherein the first fiber web is a non-wetlaid fiber web such as a carded support layer (Figure 1B; paragraphs 22 and 93), and wherein the first fiber web comprises a resin, wherein the resin comprises polyester (paragraphs 105-106). In paragraph 105, Jaqanathan indicates the resin may be one or more of a list of resins including polyester resin, i.e. polyester may be the only resin and therefore comprise 100% of the resin. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 100% polyester resin as the resin because one of ordinary skill in the art would have been motivated to use resin comprising only polyester in view of the above noted teaching of Jaqanathan which suggests polyester may be used as the only resin. Jaqanathan teaches a second fiber web 120 which may be a main filter layer (Figure 1B; paragraphs 22-23), wherein the second fiber web comprises fibers having an average diameter of 0.04 to 0.5 µm (paragraph 82); and a third fiber web which may be a prefilter layer (Figure 1B; paragraph 22), wherein the third fiber web comprises fibers having an average diameter of 1-10 µm (paragraph 40). Paragraph 40 of Jaqanathan appears to specifically teach average diameter ranges within the claimed range, such as 1-5 µm. In any event, it is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Jaqanathan differs from claim 1 in that:
i.	Jaqanathan does not teach a ratio of a machine direction (MD) tensile strength of the filter media to a cross direction (CD) tensile strength of the filter media is greater than or equal to 2 and less than or equal to 10.
	(i)	Jaqanathan’s support layer may comprise relatively coarse fibers having a diameter as high as 60 µm (paragraph 96) and a relatively large basis weight as high as 300 g/m2 (paragraph 111). In comparison, the main filter layer has very fine fibers with a diameter of less than 1 µm (paragraph 82) and a low basis weight as low as 0.01 g/m2 (paragraph 87), and the prefilter layer may have fine fibers with a diameter as low as 0.1 to 5 µm (paragraph 40) and a basis weight as low as 0.2 to 10 g/m2 (paragraph 69). Thus in suggested embodiments, it is reasonably clear that the support layer, having by far the coarsest fibers and largest basis weight, substantially controls the tensile strength of the filter media, which is not surprising in view of its support function.
	As noted above, Jaqanathan’s first fiber web may comprise a carded support layer, and the support layer may be resin bonded (paragraph 105). Carded resin bonded nonwoven webs conventionally have a MD:CD tensile strength ratio of about 7:1 and may be optimized by known techniques to have improved CD tensile strength with a MD:CD ratio of about 2:1. See Allen (column 2, lines 3-7 and 24-33; column 4, lines 47-68; column 5, lines 1-6). Thus ratios within the claimed range of 10:1 to 2:1 are expected when using a coarse fiber high basis weight carded resin bonded nonwoven support layer as suggested by Jaqanathan. Moreover, Jaqanathan suggests, for example, overall CD tensile strengths of about 3-5 lb/in (paragraph 160) and overall MD tensile strengths of about (6-50 lb/in), which corresponds to a MD:CD tensile strength ratio of about 10:1 to 2:1, clearly establishing that ranges taught by Jaqanathan overlap with the claimed range. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide MD:CD tensile strength ratios in the claimed range in Jaqanathan’s filter media because one of ordinary skill in the art would have been motivated to use conventionally carded webs or known optimized carded webs having improved CD strength as the carded support layer taught by Jaqanathan, in view of the above noted teachings of Allen, such carded webs naturally providing the filter media with a MD:CD in the claimed range for the reasons provided above.
	Regarding claims 8, 10 and 12, Jaqanathan teaches adhesive between the first and second layers and between the second and third layers (paragraph 121). Adhesive between the first and second layers also satisfies adhesive between the first and third layers. This language in claim 12 does not preclude a second layer between the first and third layers. Alternatively, Jaqanathan teaches that a prefilter layer satisfying the claimed third fiber web may be adjacent to a non-wetlaid fiber web layer having a resin, such as another meltblown prefilter layer satisfying the claimed first fiber web, with adhesive between adjacent layers to provide a desired bond strength for the overall filter media (paragraphs 25, 43, 106 and 135-137; Figure 1C).
	Regarding claims 15-17, Jaqanathan teaches the first fiber web may comprise as much as 100 wt% staple fibers having a length of about 0.8 to 3.9 inches (20 to 100 mm; paragraphs 97-98). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 64-68, Jaqanathan teaches the first fiber web may comprise as much as 90 wt% bicomponent fibers (paragraphs 101 and 104).
	Regarding claims 69-71, Jaqanathan clearly teaches these additional limitations (paragraphs 43, 80 and 93).
	Regarding claim 72, the first layer of Jaqanathan may comprise up to 100 wt% synthetic fibers (paragraph 98) and synthetic resin (paragraph 105), the second layer may comprise up to 100 wt% synthetic fibers (paragraph 81), and the third layer may comprise up to 100 wt% synthetic fibers (paragraph 48). Moreover, there is no requirement in Jaqanathan of providing non-synthetic material in any of the layers. Thus, it is reasonably clear Jaqanathan satisfies this limitation. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 73, the first layer of Jaqanathan may comprise 60 to 80 wt% or 70 to 90 wt% bicomponent fibers (paragraphs 101 and 104), 10 to 30 wt% monocomponent fibers such as PET fibers (paragraphs 94 and 98), and 10 to 30 wt% resin (paragraphs 105 and 108). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jaqanathan in view of Allen as applied to claims 1, 8, 10, 12, 15-17 and 64-73 above, and further in view of either one of Arnold (US 6815383).
	Regarding claim 19, while not taught by Jaqanathan, it is known to use crimped fibers in filter media webs such as carded webs because they provide loft, low pressure drop and better entrapment of particles. See Arnold (column 7, lines 10-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Jaqanathan because one of ordinary skill in the art would have been motivated to achieve any of the above noted benefits in accordance with the teachings of Arnold.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Jaqanathan in view of Allen as applied to claims 1, 8, 10, 12, 15-17 and 64-73 above, and further in view of either one of Smith (US 2010/0319310).
	Regarding claim 74, Jaqanathan teaches core/sheath bicomponent binder fibers, but does not recite details as the sheath melting point (paragraph 101). In related art, Smith suggests core/sheath bicomponent binder fibers wherein the sheath has a melting point of less than 180°C, less than 110°C or less than 80°C, and gives a specific example of 110°C (paragraphs 2, 19-21, 25-26 and 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation Jaqanathan because one of ordinary skill in the art would have been motivated to known suitable core/sheath binder fibers, such as those suggested by Smith .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jaqanathan in view of Zhang (US 2017/0232372).
	Regarding claim 2, Jaqanathan teaches a filter media comprising a first fiber web 110, wherein the first fiber web is a non-wetlaid fiber web such as a carded support layer (Figure 1B; paragraphs 22 and 93), and wherein the first fiber web comprises a resin, wherein the resin comprises polyester (paragraphs 105-106). In paragraph 105, Jaqanathan indicates the resin may be one or more of a list of resins including polyester resin, i.e. polyester may be the only resin and therefore comprise 100% of the resin. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 100% polyester resin as the resin because one of ordinary skill in the art would have been motivated to use resin comprising only polyester in view of the above noted teaching of Jaqanathan which suggests polyester may be used as the only resin. Jaqanathan teaches a second fiber web 120 which may be a main filter layer (Figure 1B; paragraphs 22-23), wherein the second fiber web comprises fibers having an average diameter of 0.04 to 0.5 µm (paragraph 82); and a third fiber web which may be a prefilter layer (Figure 1B; paragraph 22), wherein the third fiber web comprises fibers having an average diameter of 1-10 µm (paragraph 40). Paragraph 40 of Jaqanathan appears to specifically teach average diameter ranges within the claimed range, such as 1-5 µm. In any event, it is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Jaqanathan differs from claim 2 in that:
i.	Jaqanathan does not the filter media has an “F” classification of F1 and/or a “K” classification of K1.
	(i)	It is known in the art to manufacture the filter media from materials suitable to provide the claimed classification in order to provide desirable flame retardancy. See Zhang (Abstract; paragraphs 24, 26, 29, 32, 36, 68, 77 and 76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Jaqanathan because one of ordinary skill in the art would have been motivated to provide desired flame retardancy in accordance with the teachings of Zhang.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jaqanathan.
	Regarding claim 3, Jaqanathan teaches a filter media comprising a first fiber web 110, wherein the first fiber web is a non-wetlaid fiber web such as a carded support layer (Figure 1B; paragraphs 22 and 93), wherein the first fiber web comprises polyester fibers (paragraph 94), wherein the first fiber web comprises polyester resin (paragraphs 105-106). In paragraph 105, Jaqanathan indicates the resin may be one or more of a list of resins including polyester resin, i.e. polyester may be the only resin and therefore comprise 100% of the resin. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 100% polyester resin as the resin because one of ordinary skill in the art would have been motivated to use resin comprising only polyester in view of the above noted teaching of Jaqanathan which suggests polyester may be used as the only resin. Jaqanathan teaches the first fiber web may comprise up to 100 wt% fibers (paragraph 98) and up to 90 wt% resin (paragraph 108), clearly indicating that together they comprise a wt% in the claimed range; a second fiber web 120 which may be a main filter layer (Figure 1B; paragraphs 22-23), wherein the second fiber web comprises fibers having an average diameter of 0.04 to 0.5 µm (paragraph 82); and a third fiber web which may be a prefilter layer (Figure 1B; paragraph 22), wherein the third fiber web comprises fibers having an average diameter of 1-5 µm (paragraph 40). The examiner’s position is that the above noted ranges are taught in the above referenced paragraphs of Jaqanathan with sufficient specificity so as to anticipate the claimed ranges. See MPEP 2131.03. Alternatively, it is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.
	Applicant’s arguments are direct to the new language added to independent claims 1, 2 and 3. This new language has been addressed in the new grounds of rejection applied above. As to the recited advantages including flame retardance and stiffness associated with polyester resin binder, such benefits naturally flow from Jaqanathan’s suggestion to use polyester binder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745